Case 2:21-cv-02470-SB-AS Document 17 Filed 06/09/21 Page 1of1 Page ID #:76

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 21-02470 SB (ASx) Date: June 9, 2021

 

Title: Cedar Lane Technologies Inc. v. E-Sceptre, Inc.

 

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Cruz N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers]

The Court has received Isaac Rabicoff’s application, Dkt. No. 15, to appear
pro hac vice in this case. The applicant has appeared in 10 cases in this district
alone in the past three years, including five cases this year in just the last six
months. The applicant is ordered to show cause why the Court should not deny the
application on the grounds that he is regularly engaged in the practice of law in
California. See Local Rule 83-2.1.3.2(c). In his declaration in response, counsel
must list all cases in which he has appeared in any case in state or federal court in
California in the past three years.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES — GENERAL Initials of Deputy Clerk VPC

1
